 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1276 
In the House of Representatives, U. S.,

April 21, 2010
 
RESOLUTION 
Recognizing the continued importance of volunteerism and national service and the anniversary of the signing of the landmark service legislation, the Edward M. Kennedy Serve America Act. 
 
 
Whereas April 21, 2010, marks the first anniversary of the signing of the Edward M. Kennedy Serve America Act; 
Whereas the Edward M. Kennedy Serve America Act reauthorized the Corporation for National and Community Service and its programs through 2014, expanding opportunities for millions of people in the United States to serve the Nation; 
Whereas the country is experiencing a wave of new innovation and collaboration to increase volunteerism; as social entrepreneurs try new approaches, technology increases access and expands service, and corporate volunteers provide pro bono skills to nonprofit organizations; 
Whereas the Edward M. Kennedy Serve America Act increases volunteer opportunities for people in the United States of all ages, with a focus on disadvantaged youth, seniors, and veterans; 
Whereas the Edward M. Kennedy Serve America Act promotes social innovation by supporting and expanding proven programs and builds capacity of individuals, nonprofits, and communities to volunteer; and 
Whereas the legislation leverages service to assist in meeting challenges in the areas of education, health, clean energy, veterans, and economic opportunity: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes that service is of significant value to the United States; and 
(2)recognizes the first anniversary of the Edward M. Kennedy Serve America Act, and encourages every citizen of the United States to continue to answer the call to serve. 
 
Lorraine C. Miller,Clerk.
